

117 HR 2215 IH: Our Homes, Our Votes Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2215IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. García of Illinois (for himself, Ms. Scanlon, Ms. Williams of Georgia, Ms. Tlaib, Mr. Foster, Ms. Norton, Ms. Lee of California, Ms. Meng, Ms. Schakowsky, Mr. Cicilline, Mr. McGovern, Mrs. Demings, Mr. Brendan F. Boyle of Pennsylvania, Ms. Clarke of New York, Ms. Jayapal, Mr. Schiff, Mr. Larson of Connecticut, Mr. Suozzi, Mr. Hastings, Mr. Takano, Mr. Bowman, Mr. Jones, Mr. Lynch, Ms. Pressley, Mr. Danny K. Davis of Illinois, Mr. Sires, Mr. Auchincloss, Mrs. Carolyn B. Maloney of New York, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the National Voter Registration Act of 1993 to treat the lease for a dwelling unit under certain federally assisted housing programs as a simultaneous application for voter registration in elections for Federal office, to designate owners of dwelling units under certain federally assisted housing programs as voter registration agencies for purposes of such Act, and for other purposes.1.Short titleThis Act may be cited as the Our Homes, Our Votes Act.2.Promoting voter registration for residents of units under certain federally assisted housing programs(a)Treatment of lease as simultaneous application for voter registration(1)In generalThe National Voter Registration Act of 1993 is amended by inserting after section 5 (52 U.S.C. 20504) the following new section:5A.Simultaneous application for voter registration and lease for PHA-assisted housing(a)In general(1)Application for voter registrationEach lease and annual income recertification for a PHA-assisted dwelling unit (as such term is defined in subsection (e)) submitted to the applicable public housing agency for such unit shall serve as an application for voter registration with respect to elections for Federal office for each lessee who signs the lease unless the lessee fails to sign the voter registration application.(2)UpdateAn application for voter registration submitted pursuant to paragraph (1) shall be considered as updating any previous voter registration by the applicant.(b)Limitation on use of informationNo information relating to the failure of a lessee of PHA-assisted dwelling unit to sign a voter registration application may be used for any purpose other than voter registration.(c)Forms and procedures(1)InclusionEach owner of a PHA-assisted dwelling unit shall include a voter registration application form for elections for Federal office as part of a lease for such dwelling unit.(2)Included informationThe voter registration application portion of a lease for a PHA-assisted dwelling unit—(A)may not require any information that duplicates information required in the lease portion of the form (other than a second signature or other information necessary under subparagraph (C));(B)may require only the minimum amount of information necessary to—(i)prevent duplicate voter registrations; and(ii)enable State election officials to assess the eligibility of the applicant and to administer voter registration and other parts of the election process;(C)shall include a statement that—(i)states each eligibility requirement (including citizenship);(ii)contains an attestation that the applicant meets each such requirement; and(iii)requires the signature of the applicant, under penalty of perjury;(D)shall include, in print that is identical to that used in the attestation portion of the application—(i)the information required in subparagraphs (A) and (B) of section 8(a)(5) of this Act;(ii)a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes; and(iii)a statement that if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes; and(E)shall be made available (as submitted by the applicant, or in machine readable or other format) to the appropriate State election official as provided by State law.(d)Transmittal(1)By ownerIn the case of lease or annual income recertification for a PHA-assistance dwelling unit described in subsection (e)(1)(B), the owner of the dwelling unit shall transmit a completed voter registration portion of a lease or annual income recertification to the public housing agency providing assistance with respect to such unit not later than 10 days after the date of acceptance.(2)By PHASubject to paragraph (3), a completed voter registration portion of a lease or annual income recertification for a PHA-assisted dwelling unit accepted by the public housing agency as owner of such a dwelling unit, or pursuant to paragraph (1), shall be transmitted to the appropriate State election official not later than 10 days after the date of acceptance.(3)Applications accepted within 5 days of registration deadlineIf a registration application is accepted by a public housing agency pursuant to paragraph (2) within 5 days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate State election official not later than 5 days after the date of acceptance.(e)DefinitionsAs used in this section:(1)PHA-assisted dwelling unitThe term PHA-assisted dwelling unit means a dwelling unit—(A)in public housing, as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)); or(B)that is assisted under the program for tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), including the program under paragraph (13) of such section 8(o).(2)Public housing agencyThe term public housing agency has the meaning given such term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(3)OwnerThe term owner means, with respect to a PHA-assisted dwelling unit—(A)in the case of a unit described in paragraph (1)(A) of this subsection, the public housing agency that owns or operates such unit; or(B)in the case of a unit described in paragraph (1)(B) of this subsection, the private person or entity having the legal right to lease such unit..(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to leases entered into on or after the expiration of the 90-day period beginning on the date of the enactment of this Act.(b)Treatment of owners of units as voter registration agencies(1)In generalSection 7 of such Act (52 U.S.C. 20506) is amended—(A)in subsection (a)(2)—(i)in subparagraph (A), by striking and at the end;(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following new subparagraph:(C)each owner (as such term is defined in subsection (e)) of a dwelling unit assisted under a covered federally assisted housing program (as such term is defined in such subsection) located within such State, subject to section 5A in the case of an owner described in subparagraph (A) or (B) of subsection (e)(1), except that such an owner shall be a voter registration agency for purposes of this section only with respect to lessees of such dwelling units of such owner located within such State.; and(B)by adding at the end the following new subsection:(e)DefinitionsAs used in this section:(1)Covered federally assisted housing programThe term covered federally assisted housing program means—(A)the public housing program under title I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.);(B)the programs for rental housing assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), including—(i)the program for tenant-based rental assistance under subsection (o) of such section 8; and(ii)the program for project-based rental assistance under such section 8;(C)the program for supportive housing for the elderly under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q);(D)the program for supportive housing for persons with disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);(E)the program for housing opportunities for persons with AIDS under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.);(F)the program under subtitle A of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.);(G)the HOME Investment Partnerships Program under subtitle A of title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12741 et seq.);(H)the program under paragraph (3) of section 221(d) of the National Housing Act (12 U.S.C. 1715l(d)(3)) that bears interest at a rate determined under the proviso under paragraph (5) of such section 221(d);(I)the rental assistance program under section 236 of the National Housing Act (12 U.S.C. 1715z–1);(J)the programs for rural housing assistance provided under sections 514, 515, 516, 522, and 538 of the Housing Act of 1949 (42 U.S.C. 1484, 1485, 1486, 1490m, and 1490p–2);(K)the low income housing tax credit program under section 42 of the Internal Revenue Code of 1986 (26 U.S.C. 42);(L)the program for rural housing vouchers under section 542 of the Housing Act of 1949 (42 U.S.C. 1490r); and(M)the program for assistance from the Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568).(2)OwnerThe term owner means, with respect to a dwelling unit assisted under a covered federally assisted housing program—(A)in the case of a dwelling unit assisted under a program specified in subparagraph (A) or (B)(1) of paragraph (1) of this subsection, the public housing agency that owns or operates such unit or provides rental assistance with respect to such unit, as applicable; or(B)in the case of a dwelling unit assisted under any other covered federally assisted housing program, the private person or entity having the legal right to lease such unit..(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to assistance provided on or after the expiration of the 90-day period beginning on the date of the enactment of this Act.